Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                     Cancelled Claims
     Claims 4-6 and 14-16 have been cancelled. 

                                     Reasons for Allowance

     Claims 1-3, 7-10, 17-20 are allowed for the reason the prior art does not teach or suggest in claimed combination the allowed subject matter of claim 6 now incorporated into claim 1.

     Claims 11-13 are allowed for the reason that claim 11 has been amended to include the allowed subject matter  “ determining, by the box merging part, whether X coordinate values of the box comprising the object in the left image and the box comprising the o je t in the right image are included in an overlap region of the left image and the right image, and when it is determined that the X coordinate values are not included in the overlap region, excluding the boxes comprising the objects from a merging candidate target.”






     

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JEROME GRANT II/Primary Examiner, Art Unit 2664